DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 11 November 2020 in reference to application 17/054,646.  Claims 1-20 are pending and have been examined.

Response to Amendment
The Preliminary amendment filed 11 November 2020 has been accepted and considered in this office action.  Claims 1-10 have been amended and claims 11-20 added.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seltzer et al. (US PAP 2013/0253930).

Consider claim 1, Seltzer teaches a pattern recognition apparatus (abstract), comprising: 
at least a processor (0075, processor 802); and 
a memory in circuit communication with the processor (0075, memory 804); 
wherein the processor is configured to execute program instructions stored in the memory (0075, implementing instructions) to implement: 
a model storage part (0025, data store retains transforms for conditions) that stores a model(s) generated by using transfer path information indicating a difference of transfer paths of signals for training, additional to signals for training (0019-21, 0025, linear transforms stored for variability sources including channel and device, 0041-42, training the linear transforms); and 
a pattern recognition part that inputs an input signal and transfer path information indicating a difference of transfer paths of the input signals, and performs pattern recognition of the input signal by using the model(s) (0022-23, detecting variability sources, 0032, applying the linear transformations associated with detected variabilities, 0033, speech recognition).

Consider claim 2, Seltzer teaches the pattern recognition apparatus according to claim 1, wherein further implemented is: 
a transfer path identification part that identifies the transfer path from a feature value of the input signal(s) (0022-24, variability detection, 0019, variability may include channel and device variability), 
wherein the models are a plurality of models generated by using a signal(s) observed via the transfer path(s) in each of different transfer paths of at least two or more (0041-42, transformations trained for each variability source in each variability category), and 
the pattern recognition part selects the model corresponding to the transfer path identified from the plurality of models and performs the pattern recognition of the input signal (0022-23, detecting variability sources, 0032, applying the linear transformations associated with detected variabilities, 0033, speech recognition).

Consider claim 3, Seltzer teaches the pattern recognition apparatus according claim 1, wherein 
the model(s) is a model(s) generated by using the signal(s) for training, including a transfer path feature vector indicating a feature of the transfer path of the signal(s) for training (0041-42, training the linear transforms, 0042, training utterances, 0044-45, receiving a value for each of corresponding variability sources), and 
a transfer path feature vector extraction part is further implemented to calculate a transfer path feature vector indicating a feature of the transfer path of the input signal (0046-49, training the linear transforms for each variability source), 
wherein the pattern recognition part performs the pattern recognition of the input signal by using the model(s) and by using the transfer path feature vector calculated from the input signal, additional to a feature of the input signal (0022-23, detecting variability sources, 0032, applying the linear transformations associated with detected variabilities, 0033, speech recognition).

Consider claim 4, Seltzer teaches the pattern recognition apparatus according to
a transfer path feature vector extraction part that calculates a transfer path feature vector indicating a feature of the transfer path of the input signal (0022-24, variability detection, 0019, variability may include channel and device variability, may include multiple variabilities); and
 a model correction part that corrects the model by using the transfer path feature vector (0022-23, detecting variability sources, 0032, applying the linear transformations associated with detected variabilities), 
wherein the pattern recognition part performs the pattern recognition of the input signal by the corrected model (0033, speech recognition).

Consider claim 5, Seltzer teaches the pattern recognition apparatus according to claim 4, wherein further implemented is: 
an input signal correction part that corrects the input signal by using the transfer path feature vector (0022-23, detecting variability sources, 0032, applying the linear transformations associated with detected variabilities), 10Docket No. J-20-0255 
wherein the pattern recognition part performs the pattern recognition by using the corrected input signal (0033, speech recognition).

Consider claim 6, Seltzer teaches the pattern recognition apparatus according to claim 1, wherein further implemented are: 
a transfer path feature vector extraction part that calculates a transfer path feature vector indicating a feature of the transfer path of the input signal (0022-24, variability detection, 0019, variability may include channel and device variability); and 
an input signal correction part that corrects the input signal by using the transfer path feature vector (0022-23, detecting variability sources, 0032, applying the linear transformations associated with detected variabilities), 
wherein the pattern recognition part performs the pattern recognition by using the corrected input signal (0033, speech recognition).

Consider claim 10, Seltzer teaches A pattern recognition method (abstract), comprising: 
providing a computer (figure 8) comprising: 
at least a processor (0075, processor 802); and 
a memory in circuit communication with the processor (0075, memory 804); 
wherein the processor is configured to execute program instructions stored in the memory (0075, implementing instructions) to implement: 
a model storage part (0025, data store retains transforms for conditions) storing a model(s) generated by using transfer path information indicating a difference of transfer paths of a signals for training, additional to signals for training (0019-21, 0025, linear transforms stored for variability sources including channel and device, 0041-42, training the linear transforms);
inputting an input signal and transfer path information indicating a difference of transfer paths of the input signal (0021, input speech, 0022-23, detecting variability sources); and 
inputting the input signal and transfer path information to perform pattern recognition of the input signal by using the model(s) (0022-23, detecting variability sources, 0032, applying the linear transformations associated with detected variabilities, 0033, speech recognition).

Claim 11 contains similar limitations as claim 2 and is therefore rejected for the same reasons.

Claim 12 contains similar limitations as claim 3 and is therefore rejected for the same reasons.

Claim 13 contains similar limitations as claim 4 and is therefore rejected for the same reasons.

Claim 14 contains similar limitations as claim 5 and is therefore rejected for the same reasons.

Claim 15 contains similar limitations as claim 6 and is therefore rejected for the same reasons.

Consider claim 18, Seltzer teaches a computer-readable non-transient recording medium storing a program (abstract, 0075, memory), wherein the program performs pattern recognition the program being implemented by a model storage part that stores a model(s) generated by using transfer path information indicating a difference of transfer paths of a signals for training, additional to signals for training (0019-21, 0025, linear transforms stored for variability sources including channel and device, 0041-42, training the linear transforms), the program comprising: 
inputting an input signal and transfer path information indicating a difference of transfer paths of the input signal (0021, input speech, 0022-23, detecting variability sources); and 
inputting the input signal and transfer path information to perform pattern recognition of the input signal by using the model(s) (0022-23, detecting variability sources, 0032, applying the linear transformations associated with detected variabilities, 0033, speech recognition.

Claim 19 contains similar limitations as claim 2 and is therefore rejected for the same reasons.

Claim 20 contains similar limitations as claim 3 and is therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seltzer in view of Sawata et al. (US PAP 2020/0074998).

Consider claim 8, Seltzer teaches the pattern recognition apparatus according to
the input signal is an acoustic signal (0024, speech input), Although Seltzer contemplates the pattern recognition is performed by identifying the transfer path, at 0019, Seltzer does specifically teach the transfer path is in air or in a solid body.
In the same field of speech recognition through multiple channels, Sawata teaches the transfer path is in air or in a solid body (0075 and 0079 using air microphones and bone conduction microphones).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use bone conduction and air microphones as taught by Sawata as different available channels in Seltzer in order to allow support of microphones that have different characteristics and may be advantageous given background noises.

Claim 17 contains similar limitations as claim 8 and is therefore rejected for the same reasons.

Allowable Subject Matter
Claims 7, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 7, The prior art of record does not teach or fairly suggest the limitations of “a second transfer path identification part that identifies the transfer path from the feature value of the input signal; and an information integration part that integrates output of the pattern recognition part and output of the second transfer path identification part, and outputs an identification result” when combined with each and every other limitation of the claim, the base claim, and intervening claims.  Therefore claim 7 contains allowable subject matter.

Claim 9 depends on claim 7 and therefore contains allowable subject matter as well.

Claim 16 contains similar limitations as claim 7 and therefore is allowable as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chaudhari et al (US PAP 2005/0021336 also teaches changing models based on channel and environmental conditions).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2655